986 So. 2d 661 (2008)
Timothy BLACK, Appellant,
v.
CITY OF JACKSONVILLE, et al., Appellees.
Nos. 1D05-5078, 1D06-2439.
District Court of Appeal of Florida, First District.
July 21, 2008.
Timothy Black, pro se, Appellant.
Richard A. Mullaney, General Counsel, and Virginia Baker Norton, Assistant General Counsel, Office of General Counsel, Jacksonville; Bill McCollum, Attorney General, and Pamela Teixeira Lutton, Special Counsel, Office of the Attorney General, Tallahassee, for Appellees.
PER CURIAM.
Upon consideration of appellant's response to this court's order to show cause, we dismiss these consolidated appeals for lack of jurisdiction. See Dedge v. Crosby, 914 So. 2d 1055 (Fla. 1st DCA 2005); Daytona Migi Corp. v. Daytona Auto. Fiberglass, Inc., 417 So. 2d 272, 273-74 (Fla. 5th DCA 1982).
DISMISSED.
WEBSTER, VAN NORTWICK, and THOMAS, JJ., concur.